Citation Nr: 0406535	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  99-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to January 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 RO decision which, in pertinent part, denied 
service connection for PTSD.  In May 2000, the veteran 
testified at a Travel Board hearing.  In October 2000, the 
Board remanded the case to the RO for additional evidentiary 
development.


FINDING OF FACT

The veteran has an acceptable diagnosis of PTSD which is 
linked to a corroborated stressor during his active service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1965 
to January 1971.  Service records show that during his active 
duty he was stationed in Vietnam from December 1965 to 
December 1966, from January 1968 to March 1969, and from 
March 1970 to December 1970.  His principal duty assignments 
in Vietnam were that of a petroleum storage specialist, 
supply and a stock specialist, and heavy vehicle driver.  The 
service records disclose no combat decorations or other 
evidence of combat.  His service medical records contain no 
indication of a psychiatric disorder.

VA outpatient treatment records from October 1997 show the 
veteran complained of such symptoms as difficulty sleeping, 
flashbacks, and intrusive thoughts of Vietnam.  He said that 
he was involved in combat and had memories of seeing injured 
and dead soldiers.  He indicated no history of psychiatric 
treatment.  At a mental hygiene clinic intake evaluation in 
November 1997, he reported that while he was in Vietnam he 
received and returned fire, saw dead people, saw a friend 
kill himself, and saw a truck full of Americans blown up with 
everyone inside killed.  Following current examination, he 
was diagnosed with PTSD and depressive disorder not otherwise 
specified. 

In February 1998, the veteran was given a VA PTSD 
examination.  He reported stressors from Vietnam which 
included seeing a friend shortly after he had committed 
suicide, working at a mortuary where he put bodies in body 
bags, witnessing a truck of soldiers that were killed when 
their truck blew up, and witnessing a young Vietnamese shoot 
a sergeant.  He complained of symptoms such as flashbacks and 
nightmares of combat.  Following objective examination, the 
diagnosis was chronic PTSD.

In May 2000, the veteran testified at a Travel Board hearing.  
He stated that he was under rocket attack in early 1966 when 
he was stationed at An Khe with the 11th Aviation Jump 
Support unit.  He said that his duties included providing 
security and escorting convoys.  He reported two other 
incidents of being under rocket attack, once in Pleiku near a 
bridge in approximately September of 1970, and once in Da Lat 
in approximately November of 1970.  He reiterated details of 
stressors involving a friend's suicide and working with 
bodies at a mortuary.

Following his May 2000 hearing, the veteran submitted a 
statement in which he provided additional details about some 
of his stressors.  He stated that he first arrived in Vietnam 
in December 1965 and was assigned to mortuary duty at An Khe 
for a couple of weeks.  He said that he was then sent to the 
11th General Support Group to provide security for a compound 
at An Khe for the 101st Calvary.  He stated that he was under 
rocket attack sometime between Christmas of 1965 and New 
Year's of 1966.  He said that in approximately December of 
1968 he was with the 18th Aviation Company when an airstrip 
was attacked by rockets.  He reported that he provided convoy 
security from Pleiku to Saigon in the summer of 1970.  He 
said that he was then moved to Da Lat in September or October 
of 1970, and was under rocket attack.  He reported that he 
witnessed a rocket attack on a truckload of soldiers and all 
on board were killed, and was under rocket attack when he was 
near a bridge in Pleiku in June 1970.

Ongoing VA treatment records dated into the 2000s note 
diagnoses of various conditions including PTSD.

In February 2002, the U.S. Armed Services Center for Unit 
Records Research (CURR) submitted an Annual Supplement 
History of the 18th Aviation Company from January 1, 1968 to 
December 31, 1968.  The veteran's service personnel records 
show that he was with the 256th Transportation Detachment in 
1968, and this unit is referenced in the History as providing 
the 18th Aviation Company with field maintenance in 1968.  
The History shows the veteran being assigned to the 18th 
Aviation Company in August 1968.  The veteran's service 
personnel records show that he was with the 18th Aviation 
Company in early 1969.  The records submitted from CURR show 
that the 18th Aviation Company was under rocket and mortar 
attack on several occasions during 1968.   

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Relevant medical and other records have 
been obtained and a VA examination has been provided.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

PTSD was diagnosed at the veteran's 1998 VA examination, and 
other medical records include a PTSD diagnosis.  Clinicians 
link the PTSD to claimed Vietnam stressors.  However, 
regardless of diagnosis, service connection for PTSD also 
requires sufficient proof of a service stressor.

The veteran served in the Army in Vietnam, and his service 
records show that his principal duty assignments were that of 
a petroleum storage specialist, supply and a stock 
specialist, and heavy vehicle driver.  Service records show 
no combat decorations or other evidence of participation in 
combat.  As it is not shown the veteran engaged in combat, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

A recent court decision indicates that a rocket or mortar 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
attack.  Pentecost, supra.  One of the veteran's claimed 
Vietnam stressors includes rocket or mortar attacks.  
Documents obtained from CURR verify episodes in 1968 in which 
the veteran's unit (the 256th Transportation Detachment) was 
associated with the 18th Aviation Company when the 18th 
Aviation Company was subjected to rocket/mortar attacks.  A 
number of the veteran's other claimed Vietnam stressors have 
not been verified, but the rocket/mortar attack stressor is 
corroborated.  In the spirit of the holding in Pentecost, the 
Board finds there is sufficient credible supporting evidence 
of a PTSD-related stressor in Vietnam. 

In sum, all elements for service connection for PTSD are 
established.  The Board concludes that PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.




	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



